Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention is directed to a system/method for audio authentication wherein 
generating a speaker representation for the utterance using a trained neural network, the speaker representation indicating distinctive features of a speaker of the first utterance, the trained neural network comprising a long short-term memory (LSTM) layer and a fully-connected linear layer, the LSTM layer configured to receive the plurality of audio frames as input, and the fully- connected linear layer configured to: receive, as input, an output of the LSTM layer.

The closest reference Lei et al. discloses a system/method for audio authentication. However, it failed to teach the system/method wherein generating a speaker representation for the utterance using a trained neural network, the speaker representation indicating distinctive features of a speaker of the first utterance, the trained neural network comprising a long short-term memory (LSTM) layer and a fully-connected linear layer, the LSTM layer configured to receive the plurality of audio 

The prior arts of record fail to teach, or obvious to teach, a system/method for audio authentication wherein generating a speaker representation for the utterance using a trained neural network, the speaker representation indicating distinctive features of a speaker of the first utterance, the trained neural network comprising a long short-term memory (LSTM) layer and a fully-connected linear layer, the LSTM layer configured to receive the plurality of audio frames as input, and the fully-connected linear layer configured to: receive, as input, an output of the LSTM layer, in combination with all other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/QIAN YANG/Primary Examiner, Art Unit 2668